Citation Nr: 1745704	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating prior to April 26, 2011, and in excess of 10 percent disabling as of April 26, 2011, for otosclerosis bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in Cleveland, Ohio.  

In March 2013, the RO granted an increased 10 percent rating for bilateral hearing loss, effective February 20, 2013.  Subsequently, in July 2017, the RO granted an earlier effective for an increased 10 percent rating, effective April 26, 2011.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This matter was remanded by the Board in August 2015 for additional development.  Such development was completed and the matter returned to the Board for appellate consideration.  

Parenthetically, the Board notes that in July 2017, the Veteran filed a claim for TDIU (via a VA Form 21-8940) due to his service-connected disabilities, including PTSD, bilateral hearing loss, and multiple musculoskeletal disabilities.  In October 2017, the RO granted an increased 100 percent disability rating for the Veteran's PTSD effective April 18, 2017; thereby dismissing the TDIU issue as moot.  The Board further notes that at no point has the Veteran contended (nor does the record reflect) that he is unemployable due to his service-connected bilateral hearing loss alone; rather, the Veteran has only mentioned TDIU due to bilateral hearing loss in conjunction with all of his other service-connected disabilities.  The Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009), but finds it is not for application in this case.



FINDINGS OF FACT

1.  Prior to April 26, 2011, the Veteran's bilateral hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level II in the right ear and Level I in the left ear.

2.  As of April 26, 2011, the Veteran's bilateral hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level VIII in the right ear and Level IV in the left ear at distinct periods in time.

CONCLUSIONS OF LAW

1.  Prior to April 26, 2011, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.85, Diagnostic Code (DC) 6100 (2016).

2.  As of April 26, 2011, the criteria for a rating in excess of 10 percent disabling for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.85, DC 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in October 2009 and September 2014.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  Neither the Veteran nor his representative has identified any other deficiency in VA's notice or assistance duties.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  


II. Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability ratings for service-connected hearing impairments are determined through a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  See 38 C.F.R. § 4.85.  The appropriate auditory level is identified as the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.  The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels (dB) or more, the Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Likewise, a Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral, when the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

For speech recognition scores to be valid for VA disability rating purposes, an examiner must utilize the Maryland CNC word list in performing the examination.  38 C.F.R. § 4.85 (a).  

	Factual Background

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The relevant medical evidence of record consists of the Veteran's treatment records with VA treatment providers, including reports of VA audiological examinations conducted in March 2008, May 2009, September 2009, October 2009, April 2011, September 2011, May 2012, February 2013, September 2016, June 2017, and August 2017, respectively, as well as lay statements by the Veteran and other sources.

VA treatment records reflect ongoing complaints of and treatment for otosclerosis bilateral hearing loss.  In particular, treatment records reflect a history of bilateral otosclerosis for which the Veteran has undergone multiple stapadectomies.

On the authorized audiological evaluation in March 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
60
60
50
LEFT
40
35
40
40
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear, using the Maryland CNC Test.  Considering that the Veteran's right ear manifest an average puretone threshold of 58, with 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level II impairment.  Considering that the Veteran's left ear manifest an average puretone threshold of 41, with 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.

On the authorized audiological evaluation in May 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
65
65
LEFT
35
30
40
55
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear, using the Maryland CNC Test.  The Veteran's overall hearing impairment level remained the same as the prior examination, bilaterally.

On the authorized audiological evaluation in September 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
60
60
55
LEFT
40
35
35
40
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.  The Veteran's overall hearing impairment level remained the same as the prior examination, bilaterally.

On the authorized audiological evaluation in October 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
60
60
60
LEFT
40
35
40
50
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.  The Veteran's overall hearing impairment level remained the same as the prior examination, bilaterally.

On the authorized audiological evaluation in April 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
60
60
55
LEFT
50
40
45
50
55

Speech audiometry revealed speech recognition ability of 76 percent in the left ear, using the Maryland CNC Test.  Considering that the Veteran's right ear manifests an average puretone threshold of 60, reference to 38 C.F.R. § 4.85, Table VIa, shows his right ear hearing loss to be Level IV impairment.  Considering that the Veteran's left ear manifest an average puretone threshold of 48, with 76 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level III impairment.

On the authorized audiological evaluation in September 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
65
60
60
LEFT
50
40
45
55
60

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 80 in the left ear.  Considering that the Veteran's left ear manifest an average puretone threshold of 50, with 80 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level IV impairment.  The right ear hearing impairment level remained the same as the prior examination.

On the authorized audiological evaluation in May 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
60
60
LEFT
50
40
50
60
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 in the left ear.  The Veteran's overall hearing impairment level remained the same as the prior examination, bilaterally.

On the authorized audiological evaluation in February 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
70
65
65
LEFT
55
45
50
60
65

Speech audiometry revealed speech recognition ability of 80 percent in the left ear.  Considering that the Veteran's right ear manifests an average puretone threshold of 68, reference to 38 C.F.R. § 4.86, Table VIa, shows his right ear hearing loss to be Level V impairment.  Considering that the Veteran's left ear manifest an average puretone threshold of 55, with 80 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level II impairment.

On the authorized audiological evaluation in September 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
85
80
80
LEFT
50
40
45
60
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 in the left ear.  Considering that the Veteran's right ear manifests an average puretone threshold of 81, reference to 38 C.F.R. § 4.86, Table VIa, shows his right ear hearing loss to be Level VII impairment.  Considering that the Veteran's left ear manifest an average puretone threshold of 55, with 92 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.

On the authorized audiological evaluation in June 2017, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
90
85
80
LEFT
60
50
55
65
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 94 in the left ear.  Considering that the Veteran's right ear manifests an average puretone threshold of 86, reference to 38 C.F.R. § 4.86, Table VIa, shows his right ear hearing loss to be Level VIII impairment.  Considering that the Veteran's left ear manifest an average puretone threshold of 61, with 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level II impairment.

On the authorized audiological evaluation in August 2017, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
95
80
90
85
LEFT
60
50
55
65
75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 in the left ear.  The Veteran's overall hearing impairment level remained the same as the prior examination, bilaterally.

	Analysis

Upon review of the evidence of record, the Board finds that a compensable rating for the Veteran's service-connected bilateral hearing loss prior to April 26, 2011, is not warranted.  Applying the clinical findings of the March 2008, May 2009, September 2009, and October 2009 VA audiological examinations, separately, to Table VII, i.e., Roman numeral II in the right ear and Roman numeral I in the left ear, respectively, a noncompensable evaluation is assigned.  Specifically, the point where the Roman numeral designations for each ear (at each examination) intersect indicates a zero percent evaluation.

The Board has considered the various lay statements from the Veteran attesting to the impact of his hearing loss, i.e. difficulty understanding speech.  However, the Veteran, while competent to report symptoms associated with hearing loss, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under DC 6100 because such an opinion requires medical expertise, i.e., training in evaluating hearing impairment, which he has not shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Board finds the medical evidence of record to be more probative.  Prior to April 26, 2011, the record reflects speech recognition ability of, at worst, 96 percent bilaterally.

The Board is sympathetic to the Veteran's position that a compensable rating prior to April 26, 2011, is warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating during the appeal period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for bilateral hearing loss; and therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, the Board notes that in accordance with Fenderson, supra, staged ratings have been considered, but because there is no objective evidence that the Veteran's disability was more disabling than warranted by the noncompensable rating assigned at any prior to April 26, 2011, a staged rating is not warranted.  

Next, the Board turns to whether a rating in excess of 10 percent at any point since April 26, 2011, is warranted.  Upon review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss since April 26, 2011, is not warranted.  

Applying the clinical findings of the April 2011, September 2011, May 2012, February 2013, September 2016, June 2017, and August 2017 VA audiological examinations, separately, to Table VII a rating of 10 percent, but no higher, is warranted for the entire period since April 26, 2011.  See also Fenderson, supra.  Specifically, the point where the Roman numeral designations for each ear (at each examination) intersect indicates a 10 percent evaluation.  The Board notes that the provisions of 38 C.F.R. § 4.86 were considered and applied, where appropriate; however, a rating in excess of 10 percent at any point since April 26, 2011, was still not warranted.  

The Board has considered the various lay statements from the Veteran attesting to the impact of his hearing loss, i.e. difficulty understanding speech.  However, for the reasons previously mentioned, the Veteran is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under DC 6100.  As such, the Board finds the medical evidence of record to be more probative.

Again, the Board is sympathetic to the Veteran's position that a rating in excess of 10 percent disabling for the period since April 26, 2011, is warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant such a rating during the appeal period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of a 10 percent schedular rating for bilateral hearing loss; and therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a compensable rating prior to April 26, 2011, for bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent disabling as of April 26, 2011, for bilateral hearing loss is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


